Case 2:09-cv-04414-SDW-SCM Document 1010 Filed 01/07/19 Page 1 of 2 PageID: 16159
                                                                                                               7

 FaegreBD.com                            FAEGRE 13t&IIKER                                     USA   UK    CHINA
                                            EYSNIELS

 Andrew 1. Campbell                                                                       Faegre Baker Daniels LIP
 Partner                                                                      300 North Meridian Street Suite 2700
 andrew.campbell@FaegreBD.com                                                     Indianapolis Indiana 46204-1750
 Direct +1 317 237 1011                                                                       Main +1 317 237 0300
                                                                                               Fax +1 317 237 1000




                                            December 21, 2018

 VIA ECF

 The Honorable Susan D. Wigenton
 United States District Judge
 U.S. District Court for the District of New Jersey
 Martin Luther King, Jr. Federal Building & U.S. Courthouse
 50 Walnut Street
 Newark, New Jersey 07102

           Re:     In re. Zimmer Durom Cup Products Liability Litigation;
                   Master Docket, 2:09-cv-04414-SDW-SCM (“Master Docket”)

 Dear Judge Wigenton:

 As Your Honor is aware, the Zimmer defendants (collectively, “Zimmer”) and Claimants’ Liaison
 Counsel (“CLC”) entered into the U.S. Durom Cup Settlement Program Agreement (“Settlement
 Agreement”) on February 11,2016.

 On May 13, 2016, to effectuate the Settlement Agreement, Your Honor entered a Case Management
 Order Regarding Settlement Agreement (“Settlement Order”) [Dkt. 925], which stayed (1) CMO No. 1,
 Section XV. Settlement Period, and (2) subsequent Case Management Orders that address Section XV.
 The Settlement Order also ordered that “All plaintiffs who currently have cases filed in this MDL, and
 all future plaintiffs who file cases in this MDL no laterthan May 31, 2016, shall participate in the
 process established by the Settlement Agreement, including but not limited to satisfying all deadlines
 established in the Settlement Agreement. If any individual plaintiff does not participate in the process
 established by the Settlement Agreement, including but not limited to satisfying all deadlines established
 in the Settlement Agreement, their individual case may be the subject of a dismissal motion by
 Zimmer.” [Dkt. 925, ¶ 2.] On May 1, 2018, the Court revised the Settlement Order to include all
 plaintiffs who filed their case after May 31, 2016, as well as all future plaintiffs. [See Order at Dkt.
 975.]

Zimmer and CLC have been working together to resolve Durom Cup cases pursuant to the Settlement
Agreement. Under the Court’s direction, the U.S. Durom Cup Global Settlement Program has been very
 successful; however, there are a few remaining cases on the Master Docket that may require additional
judicial assistance.


US. 12 116735103
Case 2:09-cv-04414-SDW-SCM Document 1010 Filed 01/07/19 Page 2 of 2 PageID: 16160




 The Honorable Susan D. Wigenton                   -2-                                December 21, 2018


 To resolve the remaining cases on the Master Docket, we write on behalf of Zimmer to request leave to
 file Motions for Orders to Show Cause (“MOSC”), Motions to Dismiss (“MTD”), including
 jurisdictional motions based on forum non conveniens, and motions requesting court-assisted mediation.
  Specifically, Zimmer requests leave to file MOSC for (1) cases in which a Durom Cup was not
  implanted, and (2) for any plaintiff who has not had the Durom Cup revised. Zimmer also requests
 leave to file MTD for (1) any plaintiff who has not submitted the required documentation under the
 Settlement Agreement and the May 13, 2016, and May 1, 2018, Settlement Orders, and (2) plaintiffs
 whose Durom Cup was implanted outside of the United States. Finally, Zimmer requests leave to file
 motions requesting court-assisted mediation in select cases for which either only a partial mediation
 occurred, or Zimmer believes that court-assisted mediation may lead to resolution.

 CLC consents to Zimmer’s request for leave. Zimmer will continue to work with CLC and plaintiff’s
 counsel to resolve these remaining cases.

 Very truly yours,




 Andrew L. Campbell




 CC: Claimants’ Liaison Counsel

                                                                                                          7




 US121 167351.03
